Citation Nr: 0908990	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

6.  Entitlement to a temporary total disability rating based 
upon knee surgery necessitating convalescence, for the period 
after May 31, 2004.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
temporary 100 percent rating, effective from February 9, 
2004, to May 31, 2004, based upon right knee surgery 
necessitating convalescence, denied reopening a claim of 
service connection for right hand disability, denied service 
connection for left hand disability, denied ratings in excess 
of 10 percent for right and left knee disabilities, and 
denied a claim of entitlement to a TDIU.  

In January 2009, the Veteran testified before the Board via a 
videoconference that was held from the RO.

The issues of entitlement to service connection for right and 
left hand disabilities, entitlement to increased ratings for 
bilateral knee disabilities, and entitlement to a temporary 
total disability rating based upon right knee surgery 
necessitating convalescence, for the period after May 31, 
2004, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the January 2009 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to a TDIU rating.

2.  The claim for service connection for a right hand 
disability was previously denied in a July 1994 rating 
decision.  The Veteran was notified of the decision but 
failed to perfect an appeal.

3.  The evidence received since the last final denial in July 
1994 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to a TDIU rating have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).

2.  The July 1994 rating decision that denied the claim for 
service connection for a right hand disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has been received to reopen the 
claim for service connection for a right hand disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board dismisses the Veteran's TDIU 
claim and reopens his right hand disability claim and remands 
it for further development.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In September 2005, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to a 
TDIU rating, as identified in the August 2005 statement of 
the case.  At his January 2009 hearing before the Board, the 
Veteran withdrew his appeal as to the issue of entitlement to 
a TDIU rating.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As the appellant has withdrawn his appeal as to the 
issue of entitlement to a TDIU rating, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  Accordingly, the issue 
of entitlement to a TDIU rating is dismissed.


New and Material Evidence

Service connection for a right hand disability was previously 
denied in a July 1994 rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the July 1994 decision became 
final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection for a right 
hand disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
June 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The RO found that there was no evidence 
demonstrating a current diagnosis of a right hand disability 
and the claim was denied.  

Newly received evidence includes treatment records dated from 
March 2004 to July 2008 that include an April 2004 letter 
from his private treating physician who noted that the 
Veteran was diagnosed with parasthesias of the right hand, 
possibly related to thoracic outlet syndrome.  Subsequent 
treatment records demonstrate the more appropriate diagnosis 
was ulnar neuropathy, manifested by pain, numbness, and 
limited motion of the fingers of the right hand.  This is 
evidence that is both new and material, as it demonstrates a 
current diagnosis of a disability affecting the right hand.  
At the time of the July 1994 denial, the Veteran did not have 
a current diagnosis of any disability affecting the right 
hand.  This new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, 
the claim for service connection for a right hand disability 
is reopened.  


ORDER

The appeal concerning the issue of entitlement to a TDIU 
rating is dismissed without prejudice.

The claim for service connection for a right hand disability 
is reopened; to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
right and left hand disabilities, entitlement to increased 
ratings for right and left knee disabilities, and entitlement 
to a temporary total rating for the period after May 31, 
2004.

A review of the service treatment records shows that in June 
1974, the Veteran reported to sick call with complaints of a 
left thumb injury.  X-ray examination revealed no 
abnormalities.  In February 1977, he reported to sick call 
with complaints of having injured his right small finger 
catching a baseball.  X-ray examination of the finger was 
negative for fractures.  The assessment was bruised right 
little finger.  In May 1978, the Veteran reported to sick 
call with complaints of a lesion on his right thumb that 
appeared after exposure to hydraulic fluid that would not 
clear.  Physical examination revealed a crusty pustular 
lesion on the inner aspect of the right thumb.  The 
assessment was blister from contact dermatitis with secondary 
bacterial infection.  Approximately two weeks later, the 
Veteran returned to sick call with complaints of a sore on 
his right thumb for the past month.  Physical examination 
revealed a circumscribed lesion on the medial aspect of the 
right thumb.  The impression was mycosis.  In June 1978, he 
again returned to sick call regarding the lesion.  Physical 
examination at that time revealed additional lesions.  The 
impression was nummular eczema versus possible fungal 
infection.  There are no further treatment records related to 
lesions on the right hand.  

In January 1983, the Veteran sought treatment for constant 
pain and weakness in his right thumb for the past three to 
four weeks.  He denied experiencing any numbness or a 
tingling sensation.  Physical examination revealed normal 
range of motion of the right thumb.  X-ray examination was 
normal.  In September 1991, the Veteran reported to sick call 
with complaints of a laceration on his left thumb that was 
sustained as a result of the recoil associated with the 
firing of a 9 mm pistol.  The laceration was sutured.  There 
are no further references to the right or left hand in the 
Veteran's service treatment records.  On examination in 
October 1993, prior to separation from service, the Veteran 
did not report experiencing any right or left hand problems, 
and examination revealed no abnormalities.

VA examination in May 1994 revealed no abnormalities of the 
right or left hands or fingers.  The Veteran was determined 
to have no residual disability related to the injuries for 
which he was treated in service.  

2002 records associated with the Veteran's application for 
vocational rehabilitation demonstrate that he reported 
undergoing physical therapy for both his right and left 
hands.  Although the Veteran stated that his hand 
disabilities included nerve impingement in the right arm and 
arthritis in both hands, there are no contemporaneous medical 
records which support these diagnoses.

Post-service treatment records dated from March 2004 to July 
2008 include an April 2004 letter from a private treating 
physician noting that the Veteran was diagnosed with 
parasthesias of the right hand, possibly related to thoracic 
outlet syndrome.  Subsequent treatment records show the more 
appropriate diagnosis was ulnar neuropathy, manifested by 
pain, numbness, and limited motion of the fingers of the 
right hand.  While the surgical report is not of record, the 
Veteran apparently underwent a right ulnar nerve 
transposition at the cubital tunnel in 2002.  Records dated 
in July 2007 show that his right hand and arm complaints were 
felt to possibly be related to his use of crutches required 
as a result of his knee disabilities, which fit around and 
near his elbows.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  Because the 
Veteran has been diagnosed with a disability affecting his 
right hand since he last underwent VA examination, and it 
remains unclear to the Board whether his current disability 
is related to the injuries for which he was treated in 
service, or to the crutches he used for his service-connected 
bilateral knee disabilities, the Board finds that a remand 
for an examination and etiological opinions is necessary.  

The Board also finds that a remand for an examination with 
respect to the claims of entitlement to increased ratings for 
right and left knee disabilities is also necessary.  At the 
January 2009 Board hearing, the Veteran stated that his right 
and left knee disabilities had worsened since the most recent 
VA examination in July 2008.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale, his condition may have 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the Veteran's 
condition, the Board finds that a new examination is in 
order.

Next, the record reflects that the Veteran underwent right 
knee arthroscopy in March 2004, while living in Germany.  The 
Veteran returned to the United States in June 2004.  The 
first evidence of record pertaining to the knees post-dating 
the arthroscopy is dated in August 2004.  Accordingly, the 
post-operative care records have not been associated with the 
claims file.  It appears from a December 2004 statement 
submitted by the Veteran that he did not seek care for his 
right knee after returning to the United States until August 
2004.  The Veteran has been awarded a temporary total 
disability rating for his right knee disability for the 
period from March 26, 2004, to May 31, 2004.  Although the 
Veteran may not be awarded a disability rating in excess of 
100 percent for the period from March 26, 2004, to May 31, 
2004, because the Veteran asserts that his right knee 
condition was of such severity as to warrant the extension of 
a temporary total disability rating for the period after May 
31, 2004, these records would shed light on the severity of 
the Veteran's condition post-operatively, and an attempt to 
obtain them accordingly should be made.  

Regardless of the availability of the post-operative records, 
a retrospective opinion regarding the severity of the 
Veteran's right knee condition should be obtained on remand.  
See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil 
v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to 
assist may include development of medical evidence through a 
retrospective medical evaluation where there is a lack of 
medical evidence for the time period being rated).

Finally, as the records associated with the Veteran's 2002 
right ulnar nerve release have not been associated with the 
claims file, request that he provide authorization for the 
release of those records, as well as for the treatment 
records associated with that procedure, and with the 2002 
physical therapy he underwent for both hands.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide 
authorization to obtain clinical 
records associated with treatment for 
his right ulnar neuropathy, to include 
records associated with the 2002 right 
ulnar nerve release, and records 
associated with the physical therapy he 
underwent for both hands, as well as 
for the post-operative records 
associated with the Veteran's March 
2004 right knee arthroscopy.  Once 
authorization has been received, 
attempt to obtain such records.  All 
attempts to secure those records must 
be documented in the claims folder.

2.  After the above records have been 
obtained, schedule the Veteran for an 
examination to ascertain whether his 
right and left hand disabilities (to 
include right ulnar neuropathy) are 
etiologically related to his period of 
active service.  All indicated tests 
and studies must be conducted, to 
include X-ray examination of the hands.  
The examiner should specifically opine 
as to the following:

a.  Is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's right 
and left hand disabilities are 
etiologically related to his 
period of active service, 
including the injuries for which 
he was treated in service?  In 
this regard, the examiner should 
consider the Veteran's statements 
regarding the incurrence of the 
disabilities, in addition to his 
statements regarding the 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (examination was 
inadequate where the examiner did 
not comment on the Veteran's 
report of in-service injury and 
relied upon the absence of 
evidence in the service treatment 
records to provide a negative 
opinion).  

b.  Is it at least as likely as 
not that the Veteran's right hand 
disability is etiologically 
related to his use of the crutches 
he was prescribed for his right 
and left knee disabilities? 

c. To the extent that the Veteran's 
claims of service connection for 
right and left hand disabilities may 
encompass claims of entitlement 
based upon service in the Persian 
Gulf, state whether the Veteran has 
pain, fatigability, and cramping of 
the hands due to an undiagnosed 
illness, or whether those symptoms 
can be attributed to any known 
medical causation.  

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

3.  After the above-noted records have 
been obtained, schedule the veteran for 
a VA orthopedic examination to 
determine the current severity of his 
right and left knee disabilities.  The 
claims folder should be made available 
to and reviewed by the examiner, and 
the examination report should reflect 
that the claims folder was reviewed.  
The examiner's report should include 
range-of-motion findings and findings 
as to any weakness, and should set 
forth all current complaints, findings 
and diagnoses.  The report should also 
discuss the presence or absence of 
pain, as well as functional impairment.  
The examiner should specifically opine 
as to the impact the Veteran's knee 
disabilities have on his employability.  
A rationale for all opinions must be 
provided.  

Finally, even if the post-operative 
records associated with the 2004 
arthroscopy are determined to be 
unavailable, the examiner should 
provide a retrospective opinion 
regarding the severity of the Veteran's 
right knee condition following his 
March 2004 arthroscopy.  This opinion 
should specifically address the 
recovery period typically associated 
with this type of procedure and the 
functional limitations generally 
associated with such recovery period.  
In addressing the severity of the 
Veteran's condition following his 
arthroscopy, and specifically his level 
of disability after May 31, 2004, the 
examiner should consider the Veteran's 
statements regarding his functional 
status as of that time.

4.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


